—Order of disposition, Family Court, New York County (Clark Richardson, J.), entered on or about July 29, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of robbery in the first and second degrees, and placed him with the New York State Office of Children and Family Services in restrictive placement for an initial period of three years, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). There is no basis upon which to disturb the court’s determinations concerning identification. Contrary to appellant’s argument, the victim clearly testified that he *315was able to identify appellant because he recognized his face, and not merely because of an article of clothing he was wearing. Concur — Tom, J. P., Mazzarelli, Wallach, Buckley and Friedman, JJ.